Citation Nr: 1813459	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a January 14, 1970 rating decision that denied entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that found that clear and unmistakable error had not been identified sufficient to reverse a January 1970 rating decision that denied service connection for a back disorder.

The Veteran's October 2011 claim expressly indicated that he was filing a claim for "Clear and Unmistakable Error," or CUE.  Although the August 2012 rating decision properly adjudicated the issue as a claim for CUE, the RO also concluded that the issue "remains denied because the evidence is not new and material."  In order to better reflect the Veteran's contentions, however, the Board has restated the issue as listed above.  The issue of whether new and material evidence was presented sufficient to reopen the claim for service connection for a back disorder was addressed in a February 2017 rating decision.  The Veteran filed a notice of disagreement with that decision, and it is currently pending before the RO.  Accordingly, the Board does not have jurisdiction over that issue and will not discuss it further herein. 


FINDING OF FACT

It is not shown that the correct facts, as they were known at the time, were not before VA, or that statutory or regulatory provisions extant at the time were incorrectly applied in the January 14, 1970 rating decision which denied service connection for a back disorder.


CONCLUSION OF LAW

The January 14, 1970 rating decision that denied service connection for a back disorder was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has interpreted the Veterans Claims Assistance Act of 2000 (VCAA) as having no application to CUE claims.  See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002); Parker v. Principi, 15 Vet. App. 407, 412 (2002) (holding VCAA inapplicable to claim that RO decision contained CUE); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc) (holding that a CUE motion is not a claim for benefits and that the VCAA definition of claimant cannot encompass a person seeking revision of a final decision based on CUE).

Previous determinations that are final and binding, including decisions of service connection and other matters, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior rating decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicatory decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied"; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

The Veteran contends that the January 14, 1970 denial of his claim for service connection for a back disability constituted CUE because that rating decision failed to find that his military service aggravated his pre-existing back condition.  He further noted that as a vehicle operator, getting in and out of vehicles aggravated his back and that he has been contending with this pain since service discharge.  In a December 2017 brief, the Veteran's representative said that the Veteran's condition was not noted on his entrance examination and, accordingly, he should have been considered sound at entrance with the onset of the condition in service.  

As an initial matter, the Board finds the allegations of CUE made by the Veteran, through his representative, are adequate to meet the threshold pleading requirements.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).  The Veteran was notified of the January 14, 1970 rating decision through a January 19, 1970 correspondence.  The Veteran did not initiate an appeal of the January 14, 1970 rating decision and it became final.  

The evidence before the RO at the time of the January 1970 rating decision consisted of the Veteran's claim, service treatment records, and a December 1969 examination report.

In the January 1970 rating decision, the RO found that service connection for a back condition could not be granted as the Veteran had a congenital anomaly of the lumbosacral spine consisting of spondylolysis with spondylolisthesis.  The RO explained that the Veteran's back condition was a constitutional or developmental abnormality that is not a disability under the law.  Further, the RO determined that the congenital condition of the spine, first noted in January 1969, was not shown to have been aggravated beyond its natural progress during service. 

As discussed above, to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is unless it is the kind of error that, if true, would be CUE on its face.  The Veteran first argues that the RO erred in failing to appropriately apply 38 U.S.C. § 1111 (previously 38 U.S.C. § 311) (1970) in the denial of service connection for a back condition in the January 14, 1970 rating decision.

Pertinent to this case, congenital or developmental abnormalities are not "diseases or injuries within the meaning of applicable legislation" and, hence, do not constitute disability for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (1970).  Here, the Veteran has offered no argument that the RO made an error of fact or law in applying 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9 to find that the Veteran's in-service diagnosis of congenital anomaly of lumbosacral spine spondylolysis with spondylolisthesis was a constitutional or developmental abnormality not subject to service connection under the law.  Even assuming, arguendo, that the RO did err in failing to apply 38 U.S.C. § 1111, service connection would still have been barred under 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9; therefore, it cannot be said that any error under 38 U.S.C. § 1111 would have manifestly changed the outcome as to the denial of service connection for a back condition.  Absent any argument from the Veteran or the representative that the RO erred in its application of 38 C.F.R. § 3.303(c) and 38 C.F.R. § 4.9, CUE has not been shown in the January 14, 1970 rating decision as to the issue of service connection for a back condition.  Damrel, 6 Vet. App. at 245; Fugo, 6 Vet. App. at 43-44.

Further, the fact pattern of the instant matter is strikingly similar to that found in Morris v. Shinseki, 678 F.3d 1346 (Fed Cir. 2012).  In Morris, the disorder involved was a personality disorder, which is also a congenital or developmental abnormality that is not a disease or injury within the meaning of applicable legislation.  In that case, the Veteran argued that although the personality disorder was not compensable as a congenital abnormality, a veteran claiming disability under 38 U.S.C. § 1110 is entitled to a presumption that he was in sound condition when he entered service.  Therefore, the Veteran argued that VA should have to rebut the presumption of soundness under 38 U.S.C. § 1111 before denying service connection for a congenital condition.  

After reviewing the relevant law and regulation, the United States Court of Appeals for the Federal Circuit (Federal Circuit) found that the Board had not erred in denying service connection for a personality disorder, as it fell outside the scope of the applicable legislation and was not compensable under 38 C.F.R. § 3.303(c).  Morris, 678 F.3d at 1353.  In addressing the Veteran's presumption of soundness argument, the Federal Circuit held that 38 U.S.C. § 1111 only grants veterans a statutory presumption of soundness for "injuries" and "diseases," and that when a valid VA regulation such as 38 C.F.R. § 3.303(c) designates something as not an injury or disease, the presumption of soundness does not come into play.  Morris at 1354.  As such, in Morris, as in the instant matter, according to the express language of 38 C.F.R. § 3.303(c), a constitutional or developmental abnormality (such as a personality disorder or a congenital condition of the spine) is not a disease or injury within the meaning of 38 U.S.C. § 1110, is thus not compensable, and it was not CUE to find the presumption of soundness inapplicable to the case at hand.  Id. at 1356.

Moreover, the Veteran has not offered an explanation as to how the outcome would have been manifestly different but for the errors claimed, other than to generally state that the outcome would have been manifestly different if the Board had considered the evidence supporting the claim under 38 U.S.C. § 1111 (formerly § 311).  The Board emphasizes that, to demonstrate CUE in a prior decision, it must be clear that a different result would have ensued but for the claimed error or errors.  Bustos, 179 F.3d at 1381, cert. denied, 528 U.S. 967 (1999); Fugo, 6 Vet. App. at 43-44.

Finally, the Board notes that the Veteran's representative also argues that the RO did not have access to the Veteran's complete service treatment records when evaluating the claim in January 1970.   

The Board notes that VA was not required to mention all evidence considered in a rating decision or explain the bases for the decisions prior to 1990.  See Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004) (holding that statements of reasons or bases in the regional offices' decisions were not required prior to "the Veterans' Benefits Amendments of 1989, Pub.L. No. 101-237, 103 Stat. 2062 (1988), which added the statutory provision mandating that decisions denying benefits include a statement of the reasons for the decision").  In this case, however, in the January 1970 rating decision, the RO specifically referenced both the entrance examination and the Veteran's service treatment records showing complaints of back pain.  As such, it is evident that the Veteran's service treatment records were available and considered by the RO in the January 1970 rating decision.  In short, the correct facts, as they were known at the time of the January 1970 rating decision, were before VA.

Based on the foregoing, the Board concludes that the evidence does not establish CUE in the prior January 14, 1970 rating decision.  Instead, the evidence reflects that the correct facts were before the adjudicator and the RO was aware of, and applied, the proper statutory and regulatory provisions.  Given these findings and legal conclusions, the Board finds no legal error in the January 14, 1970 rating decision.  See 38 C.F.R. § 20.1403(d)(3) (2017); see also Damrel, 6 Vet. App. at 246. The claim is denied.


ORDER

The appeal of whether there is CUE in a January 14, 1970 rating decision, that denied service connection for a back condition, is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


